UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) September 12, 2007 Commission File Number 000-03718 PARK CITY GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 37-1454128 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3160 Pinebrook Road; Park City, Utah 84098 (Address of principal executive offices) (435) 645-2000 (Registrant's telephone number) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On, September 10, 2007, the Registrant appointed John Merrill as Chief Financial Officer and Treasurer.This position was previously held by William Dunlavy. The following press release announcing this appointment was published September 13, 2007: Media Contact: Jeffrey Scott Split Rock Communications (408) 884-4017 jeff@splitrockpr.com Park City Group Appoints John Merrill as Chief Financial Officer Park City, Utah – September XX, 2007: Park City Group, Inc. (OTCBB: PCYG), a leading provider of patented inventory and labor optimization software solutions for retailers, announced today that financial industry veteran Mr. John Merrill has been promoted to Chief Financial Officer.Mr. Merrill will report to Chairman and Chief Executive Officer Randall K. Fields. Mr. Merrill will assume responsibilities for all financial reporting, budgeting, forecasting, regulatory, and treasury functions for Park City Group, Inc.Mr. Merrill will also assume the role of Treasurer for Park City Group, Inc. concurrently to his appointment as Chief Financial Officer. Mr. Merrill joined Park City Group in 2006 as its’ Director of Finance, Accounting & Administration.As a direct result of his involvement, PCG has seen an increase in both financial and operational efficiencies in the areas of cost control, financial management, strategic initiatives that have enhanced operational decision-making, and implementation of scaled expansion of both its’ IT and corporate facilities infrastructure. John Merrill has over 17 years experience in both the public and private sectors of finance and accounting.Prior to joining Park City Group, he was most recently Chief Financial Officer for Peak Solutions Group a consulting firm focused on providing tactical business solutions for growth oriented small business including valuations, compliance, systems integration and process consulting.From 1998 to 2003, Mr. Merrill was Regional Controller for Clear Channel Communications, Inc.(NYSE: CCU), a $19 billion publicly traded broadcasting and outdoor advertising company operating 1,200 radio stations in the United States. Prior to joining Clear Channel, Mr. Merrill was the Controller of the Academies Division of IMG, a $2 billion global leader in professional athlete management whose clients included Tiger Woods, Venus Williams, Pete Sampras and Anna Kournikova.Throughout his career, Mr. Merrill has had significant exposure to various sectors of both sporting goods retail and service industries.Mr. Merrill began his career with KPMG and holds a Bachelors and a Masters degree in Accounting from the University of South Florida. "As we continue Park City Group's transformation, we will continue to strengthen our focus on day-to-day operational efficiencies, cost control, cash flow management, marketplace dominance, process control, and future growth opportunities," Mr. Fields said. "I believe this new appointment is the best way to intensify our focus, under the leadership of one of PCG’s most experienced and capable financial executives."
